Citation Nr: 1521470	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  09-42 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus type 2 due to exposure to Agent Orange.

2.  Entitlement to service connection for diabetes mellitus type 2 due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to September 1975.

This case comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied the Veteran's application to reopen a claim for entitlement to service connection for diabetes.  Jurisdiction over this case subsequently was transferred to the VARO in Montgomery, Alabama, and that office forwarded the appeal to the Board.

In August 2014, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

The issue of entitlement to service connection for diabetes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for diabetes.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the March 2007 decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for diabetes and raises a reasonable possibility of substantiating the claim.
CONCLUSIONS OF LAW

1.  The March 2007 decision that denied the claim of entitlement to service connection for diabetes is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).

2.  Evidence received since the March 2007 decision is new and material and the claim of entitlement to service connection for diabetes is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In March 2007, the RO denied the Veteran's claim of entitlement to service connection for diabetes.  The Veteran was notified of this denial in a letter later that month but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

At the time of the March 2007 denial, the Veteran had been diagnosed with diabetes mellitus, type 2.  VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases, including diabetes mellitus type 2, are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  VA has interpreted that regulation to mean that the presumption of service connection applies to those service members who physically set foot in the Republic of Vietnam.  See Haas v. Peake, 544 F.3d 1306, 1308 (Fed. Cir. 2008).  VA has also recognized that Agent Orange was sprayed near the perimeter of Air Force Bases in Thailand.  See VA Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).

The RO's denial was based on the lack of evidence that the Veteran had served in Vietnam.  The evidence received since the prior denial includes the Veteran's written statements and Board hearing testimony explaining that he traveled in aircraft that stopped in Vietnam, that as an aircraft mechanic he worked on aircraft that had been flown in Vietnam and was thereby exposed to Agent Orange, and that he served near the perimeter of Udorn Royal Thai Air Force Base in Thailand, where Agent Orange was sprayed.  As these statements, which are presumed credible, relate to the basis for the prior denial and raise a reasonable possibility of substantiating the claim through a showing that the Veteran served in Vietnam or was otherwise exposed to Agent Orange, reopening of the claim for entitlement to service connection for diabetes is warranted. 





ORDER

The application to reopen a claim for entitlement to service connection for diabetes mellitus type 2 due to exposure to Agent Orange is granted.


REMAND

As the Veteran's military occupation as an aircraft mechanic supports his assertion that he was exposed to Agent Orange via aircraft that had sprayed this herbicide in Vietnam, a remand for a VA opinion as to whether the Veteran's current diabetes is related to such Agent Orange exposure is warranted.

Accordingly, the claim for entitlement to service connection for diabetes is REMANDED for the following action:

1.  Obtain an opinion from an appropriate specialist physician.  The claims file must be sent to the physician for review.

The physician should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's diabetes is related to exposure to Agent Orange from his work on airplanes that had sprayed this substance in Vietnam.

A complete rationale should accompany any opinion provided.

2.  After the above development has been completed, readjudicate the claim for entitlement to service connection for diabetes.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


